                                      Case 2:18-cv-00585-RFB-NJK Document 220
                                                                          221 Filed 08/28/20
                                                                                    08/31/20 Page 1 of 4
                                                                                                       3



                                  1   J. Stephen Peek, Esq. (1758)
                                      Bryce K. Kunimoto, Esq. (7781)
                                  2   Robert J. Cassity, Esq. (9779)
                                      HOLLAND & HART LLP
                                  3   9555 Hillwood Drive, 2nd Floor
                                      Las Vegas, NV 89134
                                  4   Phone: 702.669.4600
                                      Fax: 702.669.4650
                                  5   speek@hollandhart.com
                                      bkunimoto@hollandhart.com
                                  6   bcassity@hollandhart.com
                                  7   Attorneys for Defendants Aruze Gaming
                                      America, Inc. and Kazuo Okada,
                                  8
                                    Jeffrey S. Love, Esq. (pro hac vice)
                                  9 Kristin L. Cleveland, Esq. (pro hac vice)
                                    KLARQUIST SPARKMAN, LLP
                                 10 One World Trade Center
                                    121 S.W. Salmon Street, Suite 1600
                                 11 Portland, Oregon 97204
                                    jeffrey.love@klarquist.com
                                 12 kristin.cleveland@klarquist.com
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13   Attorneys for Defendant Aruze Gaming
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                      America, Inc
                                 14                             UNITED STATES DISTRICT COURT
                                                                      DISTRICT OF NEVADA
                                 15
                                    UNIVERSAL ENTERTAINMENT                         Case No.: 2:18-cv-00585-RFB-NJK
                                 16 CORPORATION, a Japanese corporation,
                                                                                    STIPULATION AND ORDER TO
                                 17                        Plaintiff,               EXTEND TIME TO FILE MOTIONS IN
                                                                                    CONNECTION WITH SUBPOENAS
                                 18 v.                                              DUCES TECUM
                                 19 ARUZE GAMING AMERICA, INC. a Nevada             (FIRST REQUEST)
                                    corporation, KAZUO OKADA, an individual,
                                 20
                                                       Defendants.
                                 21

                                 22 ARUZE GAMING AMERICA, INC., a Nevada
                                    corporation, KAZUO OKADA, an individual,
                                 23
                                                       CounterClaimant,
                                 24
                                    v.
                                 25
                                    UNIVERSAL ENTERTAINMENT
                                 26 CORPORATION, a Japanese corporation,
                                    ARUZE USA, a Nevada corporation, and JUN
                                 27 FUJIMOTO, an individual,

                                 28                        CounterDefendant.
                                                                                1
                                      Case 2:18-cv-00585-RFB-NJK Document 220
                                                                          221 Filed 08/28/20
                                                                                    08/31/20 Page 2 of 4
                                                                                                       3



                                  1          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through
                                  2   their respective counsel, that the time for Defendants to file any motion in connection with the
                                  3   Subpoenas Duces Tecum reflected in the Notice of Intent to Serve Subpoena Duces Tecum
                                  4   served by UEC on July 30, 2020 (the “Subpoenas”) is extended from August 30, 2020 to
                                  5   September 4, 2020. The parties at issue in the Subpoenas are engaged in a meet-and-confer
                                  6   process to narrow the scope of the document requests in the Subpoenas and this extension request
                                  7   is intended to provide the parties additional time to evaluate and confer regarding that issue.
                                  8   Accordingly, for good cause showing, the parties have agreed to the foregoing extension of the
                                  9   time to file any motion in connection with the Subpoenas.
                                 10          DATED this 28th day of August, 2020.
                                 11

                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13    /s/ Adam Miller                                /s/ J. Stephen Peek
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                       Jay J. Schuttert, Esq.                         J. Stephen Peek, Esq.
                                 14    Nevada Bar No. 8656                            Bryce K. Kunimoto, Esq.
                                       David W. Gutke, Esq.                           Robert J. Cassity, Esq.
                                 15    Nevada Bar No. 9820
                                       2300 West Sahara Avenue, Suite 950             HOLLAND & HART LLP
                                 16    Las Vegas, NV 89102                            9555 Hillwood Drive, 2nd Floor
                                                                                      Las Vegas, NV 89134
                                 17    Andrew Z. Weaver, Esq. (pro hac vice)
                                       Gregory V. Novak, Esq. (pro hac vice)          Attorneys for Defendants Aruze Gaming
                                 18    POLSINELLI, PC                                 America, Inc. and Kazuo Okada,
                                       1000 Louisiana Street, Suite 6400
                                 19    Houston, TX 77002                              Jeffrey S. Love, Esq. (pro hac vice)
                                                                                      Kristin L. Cleveland, Esq. (pro hac vice)
                                 20                                                   KLARQUIST SPARKMAN, LLP
                                                                                      One World Trade Center
                                 21                                                   121 S.W. Salmon Street, Ste 1600
                                                                                      Portland, Oregon 97204
                                 22
                                                                                      Attorneys for Defendant Aruze Gaming
                                 23                                                   America, Inc
                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                      2
                                      Case 2:18-cv-00585-RFB-NJK Document 220
                                                                          221 Filed 08/28/20
                                                                                    08/31/20 Page 3 of 4
                                                                                                       3



                                  1    David S. Krakoff (pro hac vice)
                                       Benjamin B. Klubes (pro hac vice)
                                  2    Lauren R. Randell (pro hac vice)
                                       Adam Miller (pro hac vice)
                                  3    BUCKLEY LLP
                                       2001 M Street NW, Suite 500
                                  4    Washington, DC 20036
                                  5   Attorneys for Plaintiff/Counter-Defendants
                                      Universal Entertainment Corporation v. Aruze Gaming America, Inc., et al.
                                  6   Case No. 2:18-cv-00585-RFB-NJK
                                  7

                                  8
                                      Stipulation and Order to Extend Time to File Motions in Connection with Subpoenas Duces
                                  9   Tecum (First Request)
                                 10

                                 11                                             ORDER
                                             IT IS SO ORDERED.
                                 12
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13
      HOLLAND & HART LLP

      LAS VEGAS, NV 89134




                                                                                 _____________________________________
                                 14                                              UNITED STATES DISTRICT COURT JUDGE/
                                 15                                              UNITED STATES MAGISTRATE JUDGE

                                 16
                                                                                         August 31, 2020
                                                                                 DATED: _______________________________
                                 17
                                                                                 Case No.: 2:18-CV-00585-RFB-NJK
                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                    3
